Citation Nr: 0512380	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  95-40 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability evaluation for status 
callus left heel, residuals of skin graft, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to April 
1976.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  At present, after remand to the RO for 
additional development in September 2003, the veteran's case 
is once again before the Board for appellate adjudication.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The veteran's service-connected status callus left heel, 
residuals of skin graft, are not in an area or areas 
exceeding 72 square inches (465 sq. cm.), and the disability 
does not demonstrate related limitation of function of the 
part affected. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for status callus left heel, residuals of skin graft, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805, 7819 (2001), (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased rating via RO letters issued in May 2003 and March 
2004, the September 1995 rating decision, the December 1995 
statement of the case, the September 2003 Board remand, and 
the November 1996, May 2003 and December 2004 supplemental 
statements of the case (SSOCs).  In addition, in the RO 
letters issued in May 2003 and March 2004, and the December 
2004 SSOC, the veteran was also provided with specific 
information concerning the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.  

In this regard, the Board notes the initial AOJ decision was 
made before March 2004, the date the last VCAA notification 
was sent to the veteran.  However, in reviewing the AOJ 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a) (West 2002), all questions in a matter 
which under 38 U.S.C.A. § 511(a) (West 2002) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication notice constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2004).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 (West 2002) to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim for an 
increased rating and to respond to VA notices.  Although the 
VA notices that were provided to the appellant do not contain 
the "fourth element" per se, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  By the 
informational letters, the statement of the case, and the 
supplemental statements of the case, VA satisfied the fourth 
element of the notice requirements.  Therefore, to decide the 
appeal regarding the veteran's claim discussed herein would 
not be prejudicial error to the claimant.  See VAOPGCPREC 7-
2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

In this case, in a July 1984 rating decision, the veteran was 
granted service connection for status callus left heel, 
residuals of skin graft, and was awarded a 10 percent rating, 
under Diagnostic Code 7899-7819, effective July 1983.  
Subsequently, in an October 1993 rating decision, the 
veteran's disability rating was increased to a 20 percent, 
effective May 1992, under Diagnostic Codes 7819 and 5276.  At 
present, the veteran is seeking an increased disability 
rating in excess of 20 percent for his service-connected 
disability.

With respect to the rating criteria for evaluating skin 
disorders, during the course of this appeal, VA issued new 
regulations for the evaluation of skin disabilities, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 
(July 31, 2002).  The veteran was notified of this regulatory 
change in the December 2004 supplemental statement of the 
case.  Accordingly, the Board will review both the pre- and 
post-August 30, 2002 rating criteria to determine the proper 
evaluation for the veteran's disability.  VA's Office of 
General Counsel has determined that the amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  VAOPGCPREC 3-2000.

The Board notes that the veteran's disability was rated in 
the October 1993 rating decision under Diagnostic Code 7819.  
Under the old criteria for evaluating skin disorders, 
Diagnostic Code 7819 evaluated benign skin growths under 
scars, disfigurement, etc.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7819 (2002).  A note under Diagnostic Code 7819 
indicates that rating codes 7807 through 7819 were to be 
rated as for eczema (Diagnostic Code 7806), dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  See id., Note.  In addition, 
under the new criteria for evaluating skin disorders, 
Diagnostic Code 7819 evaluates benign skin neoplasms as 
disfigurement of the head, face or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or impairment of function.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7819 (2004).  

The Board also notes that the veteran's disability was rated 
in the October 1993 rating decision under Diagnostic Code 
5276, which evaluates acquired flat feet.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  However, as the current 
disability does not present evidence of related residual 
acquired flat foot, the Board will not evaluate the veteran's 
current disability under Diagnostic Code 5276.  See Butts v. 
Brown, 5 Vet. App. 532 (1993).  In addition, the Board notes 
that 10 percent is the maximum rating assignable under 
Diagnostic Codes 7802, 7803 and 7804, under either the old 
and new criteria for skin disorders.  As the veteran is 
currently assigned a 20 percent rating, and thus, he is 
seeking an increased rating in excess of 20 percent, the 
Board will now look at other potentially applicable criteria 
in an attempt to award the veteran the benefit sought on 
appeal.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804 
(2001) (2004); see Butts, supra. 

In this respect, under the old criteria for evaluating skin 
disorders, Diagnostic Code 7801 provided that third degree 
burn scars of an area or areas exceeding 12 square inches 
(77.4 cm.2) was assigned a 20 percent evaluation.  Burn scars 
of an area or areas exceeding one-half square foot (0.05 m.2) 
was assigned a 30 percent evaluation.  Burn scars of an area 
or areas exceeding 1 square foot (0.1 m.2) was assigned a 40 
percent evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 
7801 (2002).  Note (1) under DC 7801 indicates actual third 
degree residual involvement was required to the extent shown 
under 7801.  Note (2) provided that ratings for widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, was to be 
separately rated and combined.

Under the new criteria for evaluating skin disorders, 
Diagnostic Code 7801 allows the assignment of a 20 percent 
rating for scars, other than head, face, or neck, that are 
deep or that cause limited motion for an area or areas 
exceeding 12 square inches (77 sq. cm.).  A 30 percent rating 
is assigned for an area or areas exceeding 72 square inches 
(465 sq. cm.).  And, a 40 percent rating is warranted for an 
area or areas exceeding 144 square inches (929 sq. cm.).  See 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2004). 

Moreover, Diagnostic Code 7805, under either the old or new 
criteria for skin disorders, indicates that the disability 
should be rated based on limitation of function of the part 
affected.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002)(2004). 

With respect to the evidence of record, the evidence includes 
an April 1993 VA examination report which shows the veteran 
reported callus formation on the dorsal aspect of the 2nd and 
3rd toe of the left foot which are related to his Army boots.  
The veteran also reported the callus on the heel interfered 
with his gait and was painful with prolonged standing and 
walking.  Upon examination, there was a 2.5 by 1.5 
centimeters (cm) (equating to 3.75 sq. cm.) callus of the 
left heel at the base of the Achilles' tendon which was 
tender to palpation.  There was also small circular calluses 
measuring less than 1 cm.  On the dorsal aspect of the 2nd 
and 3rd toes and on the plantar surface of the 3rd toe 
measuring approximately .8 by .6 cm. (equating to .48 sq. 
cm.).  The distal phalangeal joints of the toes of the left 
foot were stiff with manual flexion.  The veteran was 
diagnosed with callus formation and distribution related with 
notable large callus formation of the left heel, base of the 
Achilles' tendon.  Also, the veteran was observed walking 
towards the elevator and degenerative joint disease 
demonstrated abnormal gait with favoring of the left foot.

A September 1995 VA examination report shows the veteran's 
left lower extremity was significant for surgical scar along 
the medial aspect of the left lower extremity.  There was 
limited range of motion of the 2nd, 3rd and 4th phalanges of 
the left foot.  The extremity was vascularly intact, and had 
full range of motion with crepitus in the knee.  There was 
also full range of motion of the leg at the hip joint, with 
no subluxation or sign of bony deformity.

Records from the Dublin and Augusta VA Medical Centers 
(VAMCs) dated from 1985 to 2004 describe the treatment the 
veteran has received over time for various health problems, 
including his left foot disability.  Specifically, September 
1999 notations show the veteran had a history of hypertrophic 
scaring of the left foot in the area of the posterior heel 
and tendo-Achilles.  He had been wearing Speco full length 
inner sole to help protect the area and raise the foot to the 
proper level.  In addition, another September 1999 notation 
indicates he complained of painful scar of the left heel with 
hyperkeratotic tissue which was debrided down to normal 
epithelial tissue.  In addition, July 2000 notations also 
show that the veteran had a history of a motor vehicle 
accident with fracture of the left lower extremity and graft 
needed after developing a decubitus ulcer in the posterior 
heel.  This area was deemed to develop hyperkeratotic lesion 
and had multiple calluses in both feet, including in the 
areas of the plantar heel, medial hallux, sub 4th metatarsal 
(MT) head on the left, and distal tip of the 4th digit.  The 
digits were rigidly clawed.  The plan was for the veteran to 
undergo debridement of the calluses.  Lastly, December 2004 
notations show extremity examination with no motor sensory 
deficit.

The Board notes that the veteran was scheduled for a VA 
examination, as requested in the September 2003 Board remand, 
in September 2004.  However, the veteran failed to report to 
the examination.  The failure to show notice in the claims 
file also shows the veteran had been previously scheduled for 
an examination in February 2003, but that he had also failed 
to report to this examination.  In this respect, the veteran 
is reminded that the VA's duty to assist him is not a one way 
street; the veteran also has an obligation to assist in the 
adjudication of his claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The veteran must be prepared to meet 
his obligations by cooperating with the VA's efforts to 
provide an adequate medical examination and by submitting to 
VA all medical evidence supporting his claim.  See Olson v. 
Principi, 3 Vet. App. 480 (1992).  Further, in the normal 
course of events, it is the burden of the appellant to keep 
the VA apprised of his whereabouts.  If he does not do so, 
there is no burden on the VA to "turn up heaven and earth" 
to find him.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As 
such, the Board will adjudicate this claim based on the 
evidence currently of record.

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence does not support the award of a 
disability rating in excess of 20 percent for the veteran's 
service-connected status callus left heel, residuals of skin 
graft. 

As discussed above, under the old criteria for evaluating 
skin disorders, for an increased rating in excess of 20 
percent under Diagnostic Code 7801, the veteran needed to 
show evidence of third degree burn scars of an area or areas 
exceeding one-half square foot (0.05 m.2).  However, Note (1) 
under Diagnostic Code 7801 indicated that actual third degree 
residual involvement was required to the extent shown under 
7801.  In this case, as the veteran does not present evidence 
of actual third degree burn residual involvement, given that 
his disability is secondary to a skin graft, a disability 
rating in excess of 20 percent under this Diagnostic Code is 
not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7801, 
and Note (2002). 

The Board acknowledges that, per the April 1993 VA 
examination report, the veteran has a 2.5 by 1.5 centimeters 
(cm) (equating to 3.75 sq. cm.) callus of the left heel at 
the base of the Achilles' tendon which was tender to 
palpation, and small circular calluses measuring less than 1 
cm.  On the dorsal aspect of the 2nd and 3rd toes and on the 
plantar surface of the 3rd toe he also had calluses measuring 
approximately .8 by .6 cm. (equating to .48 sq. cm.).  In 
this respect, under the new criteria for evaluating skin 
disorders, Diagnostic Code 7801 allows the assignment of a 30 
percent rating for scars, other than head, face, or neck, 
that are deep or that cause limited motion for an area or 
areas exceeding 72 square inches (465 sq. cm.).  However, 
even adding the veteran's scar areas noted in the April 1993 
VA examination report, which would equate to approximately 
5.23 sq. cm. or slightly more, it is clear that the evidence 
does not show the veteran meets the criteria for the 
assignment of a disability evaluation in excess of 20 percent 
under the new criteria for evaluating skin disorders under 
Diagnostic Code 7801.  See 38 C.F.R. § 4.118, Diagnostic Code 
7801 (2004).

Lastly, Diagnostic Code 7805, under either the old or new 
criteria for skin disorders, indicates that the disability 
should be rated based on limitation of function of the part 
affected.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002)(2004).  However, per the April 1993 VA examination 
report, it was noted that degenerative joint disease (DJD) 
caused the veteran abnormal gait with favoring of the left 
foot, as opposed to the service-connected calluses.  In this 
respect, the Board also notes DJD is not deemed to be part of 
the service-connected status callus left heel, residuals of 
skin graft, and thus, this will not be considered in 
evaluating the disability currently on appeal.  As well, the 
Board notes that per December 2004 VAMC notations, the 
veteran's extremity does not present evidence of 
motor/sensory deficit.  As such, a disability rating in 
excess of 20 percent under Diagnostic Code 7805, under either 
the old or new criteria for skin disorders, is not warranted 
at this time.  See id.

For the foregoing reasons, the preponderance of the evidence 
is against the award of a disability rating in excess of 20 
percent for the veteran's status callus left heel, residuals 
of skin graft, and the claim is denied.  Under these 
circumstances, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. §§ 5103A, 5107(b); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether extra-schedular evaluations pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004) are warranted.  
In the instant case, however, there has been no showing that 
the veteran's service-connected disability alone has caused 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.

To the extent that the claimant may experience functional 
impairment due to the service-connected disability, the Board 
finds that such impairment is contemplated in the disability 
rating assigned.  The Board also finds that no evidence 
currently of record shows that there is an exceptional or 
unusual disability picture in this case, which renders 
impracticable the application of the regular schedular 
standards.  The applicable rating criteria contemplate higher 
ratings, but the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of higher ratings for each of the periods of time discussed 
above on a schedular basis other than that indicated above.  


Therefore, for the reasons discussed above, referral for 
consideration for extra-schedular evaluations is not 
warranted here.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 20 percent for status callus 
left heel, residuals of skin graft, is denied.


	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


